Citation Nr: 0821337	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-36 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In his November 2005 Form 9, the veteran requested a hearing 
before the Board in Washington, DC.  A hearing was scheduled 
for April 2008.  However, the veteran failed to appear for 
the hearing.  As the claims file contains no request for 
postponement prior to the date of the hearing nor has the 
veteran attempted to show good cause for his failure to 
appear, the Board will consider the veteran's request for a 
hearing as withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Right ear hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation. 


CONCLUSION OF LAW

The criteria for a compensable rating for the veteran's right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

Prior to the initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187; Pelegrini, 18 Vet. App. 112.  In this regard, the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The letter also advised the veteran what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  Finally, he was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence and to submit any 
evidence in his possession that pertains to the claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability. 

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such, it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order for it to be found that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In August 2004, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life in his July 2004 statement, 
indicating that his disability had worsened to the point 
where he had to read lips to understand what was being said.  
Further, during his September 2004 VA examination, the 
veteran stated that he had difficulty hearing conversation 
and noted the he utilizes an amplifier for the telephone.  
The Board finds that the notice given and the responses 
provided by the veteran in his July 2004 statement and 
September 2004 examination specifically show that the veteran 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
notice is not prejudicial.  See Sanders, 487 F.3d 881.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that service 
connection is in effect for right ear hearing loss.  As will 
be discussed below, hearing loss is rated under Diagnostic 
Code 6100, 38 C.F.R. §§ 4.85, and also 4.86 for exceptional 
patterns of hearing impairment.  This is the only Diagnostic 
Code to rate this disability and it is not cross referenced 
to any other Codes for the purposes of evaluation.  See id.  
The Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 22 
Vet. App. 37.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test in September 2004, January 2005 
and February 2005 and the veteran did so.  Given the nature 
of the veteran's claim and the fact that the RO scheduled him 
for examinations in connection with his claim that the 
veteran underwent, the Board finds that a reasonable person 
would have generally known about the requirements necessary 
to establish a higher rating, including the importance of an 
audiological examination.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez- Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, hearing loss is rated under 
Diagnostic Code 6100, 38 C.F.R. §§ 4.85 and 4.86.  The Board 
also notes that the substance and application of Diagnostic 
Code 6100 have been recently upheld as reasonable exercises 
of the Secretary's rulemaking authority.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007). 

In the Appellant's Brief submitted by the veteran's 
representative in May 2008, it is argued that the medical 
evidence available supports the veteran's argument that his 
service connected disability is of a greater severity than 
that which he is being compensated for and that the Board 
should grant him a percentage of compensation consistent with 
his disability.  This argument shows actual knowledge on the 
part of the veteran and his representative that the veteran's 
disability is rated based on the severity of disability and 
that there are different levels of compensation commensurate 
with the severity of the disability.  The essence of the 
veteran's representative's argument is that the veteran's 
disability is of such severity that he should be given a 
higher disability rating.  The Board also notes that the 
veteran was given the provisions of 38 C.F.R. §§ 4.85 and 
4.86 in his November 2005 statement of the case (SOC).  The 
Board finds that the error in the third element of Vazquez-
Flores notice and also the error in not providing notice 
pursuant to Dingess/Hartman is not prejudicial.  See Sanders 
487 F.3d 881.

As to the fourth element, the August 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor, which could 
be submitted in support of his claim.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini are met 
and that VA has discharged its duty to notify on the 
increased rating for hearing loss claim.  See Pelegrini, 18 
Vet. App. 112. 

Additionally, since the RO continued the noncompensable 
disability rating at issue here for the veteran's service-
connected hearing loss disability, and the Board has 
concluded that the preponderance of the evidence is against 
assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473. 

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service medical records and VA medical records 
are in the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in September 2004, 
January 2005 and February 2005 for his hearing loss.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  As will be discussed in more detail below, all three 
VA examination reports address the rating criteria and, taken 
together, are adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness. 

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85. 

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
right ear hearing loss under 38 C.F.R. §§ 4.85 or 4.86, 
Diagnostic Code 6100.  In this regard, the Board observes VA 
treatment records dated in July 2004 and September 2004.  The 
July 2004 treatment record indicated a positive Stenger test, 
which is a test for patients with secondary gain.  The July 
2004 treatment record notes that the veteran was able to 
carry on a conversation at normal voice which was not 
consistent with his audiogram.  Similarly, the September 2004 
treatment record noted an abnormal audiology evaluation that 
demonstrated inconsistent findings with the veteran's 
complaints and objective findings.  The veteran again tested 
positive on the Stenger test, and it was again noted that his 
hearing loss was not consistent with his observed behavior.  
It should be noted that there is no indication in the 
veteran's VA treatment records that the inconsistencies 
between his observed behavior and audiological testing 
results were the result of any equipment or mechanical 
failure.

The veteran also had a VA examination in September 2004.  On 
the authorized audiological evaluation in September 2004, the 
results indicated poor reliability and inconsistent 
responses.  The VA examiner noted that speech reception 
threshold was in poor agreement with pure tone average for 
the right ear.  The VA examiner also noted a positive Stenger 
test, suggesting that pure tone thresholds may be better than 
those obtained.  Accordingly, the September 2004 VA examiner 
did not record any audiometric findings and concluded that 
the examination was not adequate for rating purposes, because 
the results obtained were considered unreliable and 
inconsistent and thus not an accurate representation of 
current hearing acuity.  Likewise, there is no indication 
that the unreliable and inconsistent results obtained during 
the September 2004 VA examination were the result of any 
equipment or mechanical failure.

The veteran was afforded another VA examination in January 
2005.  On the authorized audiological evaluation in January 
2005, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
55

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear.  However, the January 2005 VA 
examiner also noted that otoacoustic emissions (OAE) findings 
were inconsistent with the audiometric findings, and that 
speech recognition scores were considerably poorer than 
previous scores.  Therefore, the January 2005 VA examiner 
recommended that the veteran return for repeat testing in 
order to confirm the above findings.  The January 2005 VA 
examiner concluded that the results of the audiometric 
testing were inconsistent and unreliable and thus not 
representative of the veteran's hearing sensitivity.  Again, 
there is no indication that the unreliable and inconsistent 
results obtained during the September 2004 VA examination 
were the result of any equipment or mechanical failure.

Thus, the veteran was afforded a third VA examination in 
February 2005.  On the authorized audiological evaluation in 
February 2005, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
50

The veteran's average pure tone threshold was 30 decibels in 
his right ear.  Speech audiometry revealed speech recognition 
ability of 96 percent bilaterally.  The February 2005 VA 
examiner noted that the results of the examination were 
consistent and considered reliable.  The results of the 
February 2005 VA examination correspond to Level I hearing 
for both the right ear and the left ear in Table VI.  
38 C.F.R. § 4.85(f).  When those values are applied to Table 
VII, it is apparent that the currently assigned 0 percent 
disability evaluation for the veteran's right ear hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for right ear hearing loss is warranted under 
38 C.F.R. § 4.86.  At the time of the February 2005 VA 
examination, the veteran's disability did not meet the 
requirements of 38 C.F.R. § 4.86.  In this regard, the 
veteran did not have pure tone thresholds of 55 decibels or 
more at each of the frequencies of 1000, 2000, 3000 or 4000 
hertz or a pure tone threshold of 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current noncompensable (0 
percent disability) evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for right ear 
hearing loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100.  

The Board does observe the veteran's representative's 
contention in his May 2008 statement that the February 2005 
VA examination was inadequate because it is unclear if the 
February 2005 VA examiner reviewed the veteran's claims file.  
The February 2005 VA examiner indicated that the veteran's 
claims file had been reviewed in the past, most recently as 
part of the veteran's January 2005 VA examination.  Although 
a different audiologist conducted the January 2005 VA 
examination, the February 2005 VA examiner was the chief of 
audiology, and his name appears at the end of the January 
2005 VA examination, indicating that he reviewed the January 
2005 VA examination results.  The February 2005 VA examiner 
also reviewed the September 2004 VA examination results, and 
it is noted that the veteran's claims file was also reviewed 
as part of that examination.  Therefore, the Board concludes 
that the February 2005 VA examination is adequate because the 
evidence of record indicates that the February 2005 VA 
examiner did in fact review the veteran's claims file when 
reviewing the January 2005 and September 2004 VA examination 
results.  

The Board also observes the veteran's representative's 
contention that because the most recent VA audiological 
examination was in February 2005, a current VA examination to 
evaluate the veteran's current level of disability is 
required before the Board makes its final determination in 
this appeal.  The Board does acknowledge that it has been 
over three years since the veteran's last examination, which 
was in February 2005.  Generally, when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  However, in this case, there is no 
evidence beyond the contentions of the veteran and his 
representative that the veteran's right ear hearing loss has 
gotten worse since his last VA examination.  Cf. Caffrey, 6 
Vet. App. at 381 (appellant presented a letter from his 
rehabilitation counselor suggesting that the appellant's 
condition had become worse, and also presented a private 
examination report, prepared during the pendency of the 
appeal which also suggested that the appellant's condition 
was more severe than his rating indicated.  Thus, the 
appellant had presented evidence indicating both that there 
had been a material change in his condition and that his 
current rating was insufficient.  Therefore, current VA 
examination was warranted).  Because the veteran in this case 
has not presented any evidence indicating that there has been 
a material change in his disability or that the current 
rating may be incorrect, the Board finds that a current VA 
examination is not warranted.  See 38 C.F.R. § 3.327(a) 
(2007); Caffrey, 6 Vet. App. at 381.  Furthermore, the Board 
emphasizes that the February 2005 VA examination was adequate 
and reliable, and a claim need not be remanded solely because 
of the passage of time when an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected right 
ear hearing loss has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  For example, there 
is no indication in the record that the veteran is receiving 
any modifications or suffering any adverse consequences at 
work because of his right ear hearing loss, nor does it 
appear that the veteran has been hospitalized for this 
disability at all since his separation from service. 

Additionally, in a July 2004 statement and during his 
September 2004 VA examination, the veteran stated that he has 
to read lips and that he has difficulty hearing 
conversations.  However, the evidence does not demonstrate 
that his daily life was impacted in a way to warrant 
extraschedular evaluation.  Cf. Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  As such, none of the evidence reflects 
that the veteran's right ear hearing loss affects his daily 
life in an unusual or exceptional way.  Therefore, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected right ear hearing loss 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  




ORDER

Entitlement to a compensable rating for right ear hearing 
loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


